Citation Nr: 1538618	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE
Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  His awards and decorations include the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that in relevant part denied entitlement to a TDIU.


REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Because it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the schedular standards set forth in 38 C.F.R. § 4.16(a) above.  See 38 C.F.R. § 4.16(b).  

Unlike extraschedular ratings under 38 C.F.R. § 3.321, which requires a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, 38 C.F.R. § 4.16 requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Currently, the Veteran is service-connected for PTSD, which was rated as 50 percent disabling until January 21, 2015, and as 100 percent disabling from that date.  But see February 19, 2015 Rating Decision.  The Veteran is also service-connected for tinnitus, rated as 10 percent disabling.  

As such, the Board notes at the outset that TDIU from January 21, 2015, is precluded by the 100 percent rating for PTSD.  The Board acknowledges that even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99 which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.  However, Bradley does not contemplate the assignment of both a 100 percent schedular rating and a TDIU for the same service-connected disability.   Unlike the fact pattern in Bradley, the Veteran in this case does not have service-connected disabilities other than PTSD that combine to a separate 60 percent disability rating for award of SMC.  The Board may accordingly consider entitlement to TDIU only for the period prior to January 21, 2015.  At this time, the AOJ is directed to see the effective date set forth in 6/25/2015 Rating Decision & VBMS Compensation and Pension Award Notice, and compare with effective date set forth in February 19, 2015 Rating Decision.  Any clarification or action deemed appropriate in this regard should be taken.

The Veteran's present claim for TDIU was received in August 2010.  His service-connected disabilities at the time were PTSD (50 percent disabling) and tinnitus (10 percent disabling); his combined evaluation was 60 percent.  Accordingly, he did not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a), but may be considered for TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).

The evidence shows that referral to the Director of Compensation Service for extraschedular consideration is warranted.  The Veteran asserts he has a high school education and had last worked in October 2006 in the field of building maintenance.  He also asserts that he ceased working due to his service-connected disabilities (PTSD and tinnitus) and that these disabilities prevent him from obtaining gainful employment.  

A VA mental health outpatient treatment note in February 2009 shows the Veteran was currently working as a housekeeper.  The complaints were difficulty falling asleep and staying asleep, nightmares, guilt, intrusive memories, flashbacks, avoidance, numbness and low energy.  The Veteran specifically denied suicidal or homicidal ideation.  Diagnoses were depressive disorder not otherwise specified (NOS), PTSD, alcohol abuse in remission and tobacco use disorder.  The attending psychiatrist assigned a current global assessment of functioning (GAF) of 53.

The Veteran has a VA audiology consult in February 2009 in which he complained of bilateral tinnitus that had its onset in Vietnam but was progressively getting worse.  In March 2009 the Veteran had a VA otolaryngology consult for tinnitus evaluation in which he reported gradual onset of tinnitus for several years; the physician simply noted an impression of "subjective tinnitus."

A VA psychiatry outpatient note in April 2009 shows the Veteran reported some improvement in his symptoms with medication.  He denied suicidal or homicidal ideation and stated life was currently "pretty good."  He denied current environmental stresses and was found to present no danger to himself or to others.  The Veteran declined any additional medications to help with anxiety or irritability.

The Veteran had a VA PTSD examination in June 2009 in which he reported having worked as a laborer for about a year after discharge from service.  In 1972 he worked in a warehouse, and for two years thereafter worked for a pharmaceutical company delivering drugs.  From 1976 to 1986 he worked for a tractor company supplying parts.  From 1986 to 1999 he worked for an unidentified employer, and from 1999 to 2006 he again worked for a pharmaceutical company making deliveries.  He retired in 2006 and began receiving Social Security in February 2007.  The examiner performed a mental status evaluation (MSE) and noted observations in detail.  The examiner diagnosed chronic PTSD with acute exacerbation, and assigned a GAF of 45.  The examiner stated that the Veteran's short temper and his dislike of crowds, combined with his nightmares and intrusive thoughts, would make it very difficult for him to be engaged in gainful employment.

Also in June 2009 the Veteran had a VA audiological evaluation in which he characterized his tinnitus as not constant but rather daily, worst at night in a quiet environment and lasting from several seconds to several minutes.

In September 2010 the Veteran submitted a letter to VA stating he had resigned from his last job because he did want not people to find out about his anger management problem. 

The Veteran's spouse submitted a lay statement in September 2010 asserting that the Veteran has a "mean" disposition and anger management issues, and that in every job he held he had problems with someone.  Similarly, the Veteran's sister submitted a letter the same month stating the Veteran had problems in "many, many" previous jobs due to angry, argumentative and sometimes physical behavior, and that in her opinion he would be unsafe in a work environment. 

Bishop WS stated in a September 2010 letter that he had worked with the Veteran on various jobs and had witnessed the Veteran display extreme anger that sometimes resulted in physical fights.  WS stated the Veteran's tolerance level is very, very short and that he should not seek further employment in consideration of his own welfare and the welfare of others.

The Veteran had a VA PTSD examination in October 2010 in which he reported having good success with therapy but also reported extremely isolative behavior and a "terrible" temper.  He also reported he left his job in 2006 due to his tendency to "blow up" and lash out at others; he stated he was currently searching for a job but was not optimistic about sustaining employment because his temper had not improved.  The Veteran denied homicidal or suicidal ideation.  The examiner performed an MSE and noted observations in detail.  The examiner diagnosed PTSD and assigned a GAF of 45 and stated the Veteran's level of disability approximated social and occupational impairment in most areas, including work, but did not approximate total occupational and social impairment.  

In December 2010 the Veteran's last employer submitted a VA Form 21-4192 (Request for Employment History) stating the Veteran had ceased working in October 2006 due to "retirement."  The document is silent as to whether the retirement was due to disability versus eligibility due to age or service.   

The Veteran had a VA audiological evaluation in January 2011 in which he reported constant tinnitus.  However, the audiologist stated an opinion that the Veteran's service-connected tinnitus and nonservice-connected hearing loss would not preclude gainful employment.  The Veteran also had a VA general medical examination in January2011 in which he asserted he was currently unemployable due to PTSD, tinnitus and hearing loss, not to any other medical condition; the examiner noted that the Veteran's unemployability claim related chiefly to PTSD, with "some contribution" by hearing loss and tinnitus.

Also in January 2011 the VA psychologist who had performed the October 2010 examination cited above issued an addendum opinion stating that the Veteran's psychiatric disability caused a "moderate" degree of occupational impairment due to his low-frustration tolerance, rigidity, and the interaction of these factors with his co-workers.

In March 2011, the Veteran asserted he had taken early retirement from his last job because he did not want his employer to know about his PTSD, which was becoming much worse and was being manifested by anger, irritability, reduced impulse control and the potential for workplace violence.  The Veteran also stated that he was having suicidal and homicidal thoughts he had been ashamed to report to the VA examiner, but these thoughts were the factor that caused him to believe that he would create an unsafe work environment.

The Veteran had a VA PTSD examination in January 2015, performed by a psychologist who reviewed the claims file.  In regard to employment history, the Veteran reported his last job has lasted 7 years, but most of his jobs had lasted for shorter periods.  In his last job, as a janitor, the Veteran worked by himself as much as possible to avoid other people, but he eventually had an interpersonal problem with a supervisor and decided to retire before the situation could escalate.  The examiner performed an MSE and noted observations in detail, and also administered a battery of psychological diagnostics.  The examiner noted that while the Veteran was busy working and raising a family it was easier to keep himself together, but after he stopped working he began to have more difficulty with time on his hands to fret and remember.  The examiner stated that given the Veteran's age and level of education, along with the impairments related to PTSD, the Veteran was currently unable engage in substantially gainful employment; the Veteran's statements of suicidal or homicidal ideation did not appear to be a current factor but at the time they were made they exemplified his level of distress and feeling of hopelessness.

A review of the evidence shows that the requirements are met for referral of the case to the Director of Compensation Service for extraschedular evaluation under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  After completing any other clarification, development or action deemed appropriate and if necessary, send the case to the Director of Compensation Service for extraschedular evaluation for TDIU for the period before January 21, 2015, under the provisions of 38 C.F.R. § 4.16(b) (2015).  

2.  After the development requested above has been completed, if any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



